           Case
           Case2:20-cv-01814-GMN-DJA
                2:20-cv-01814-GMN-DJA Document
                                      Document10
                                               9 Filed
                                                 Filed11/30/20
                                                       12/01/20 Page
                                                                Page11of
                                                                       of22



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 BRIAN W. IRVIN
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Brian.irvin@usdoj.gov
 6 Attorneys for the United States

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9
   Pamela Brown, Individually, and as                Case No. 2:20-cv-01814-GMN-DJA
   Special Administratrix of the Estate of
10 James Brown,
                                                     Stipulation to Extend the United States’
11                  Plaintiff,                       Deadline to Answer
                                                     (First Request)
12                  v.

     United States of America,
13
                    Defendant.
14

15          Pursuant to Local Rule IA 6-1, Defendant United States of America requests a 21-

16 day extension of time to file an answer or otherwise respond to Plaintiff’s Complaint.

17 (ECF No. 1). Based on the date of service of the summons and complaint on the United

18 States, the answer or other response is due by November 30, 2020. With the extension,

19 the new deadline to answer or otherwise respond would be December 21, 2020. This is

20 the United States’ first request for extension.

21          This is a wrongful death claim brought under the Federal Tort Claims Act

22 (‘FTCA”). Given the nature of this action, counsel for the United States must review the

23 decedent’s medical records before responding to the allegations in the Complaint.

24 Counsel for the United States requests additional time to review the file because he is
            Case
            Case2:20-cv-01814-GMN-DJA
                 2:20-cv-01814-GMN-DJA Document
                                       Document10
                                                9 Filed
                                                  Filed11/30/20
                                                        12/01/20 Page
                                                                 Page22of
                                                                        of22



 1   preparing for an upcoming trial in the matter Tucker v. United States, case no. 2:18-02255-

 2   VCF. The United States does not anticipate that more than the 21 days requested will be

 3   necessary to file an answer or otherwise respond to the Complaint. Counsel for the

 4   United States has discussed this matter with counsel for Plaintiff. The parties agree to the

 5   proposed 21-day extension.

 6           WHEREFORE, the United States respectfully requests that this stipulation be

 7   granted and that the answer or other response be made due by December 21, 2020.

 8
             Respectfully submitted this 30th day of November 2020.
 9

10
     LAIRD LAW, PLLC                                    NICHOLAS A. TRUTANICH
                                                        United States Attorney
11
     /s/ Danial O. Laird                                /s/ Brian W. Irvin
12   DANIAL O. LAIRD, ESQ.                              BRIAN W. IRVIN
     8991 West Flamingo Road, Suite C                   Assistant United States Attorney
13   Las Vegas, Nevada 89147

     Attorney for Plaintiff                             Attorneys for the United States
14

15

16

17
                                                 IT IS SO ORDERED:
18

19
                                                 UNITED
                                                 DANIEL J.STATES DISTRICT JUDGE
                                                           ALBREGTS
20
                                                 UNITED STATES MAGISTRATE JUDGE
21
                                                          December 1, 2020
                                                 DATED: ________________________________
22

23

24


                                                   2
